Citation Nr: 0817030	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability to include degenerative disc disease (DDD) of the 
lumbar spine.

2.  Entitlement to an increased rating for bilateral pes 
planus with post operative residuals of a right bunionectomy 
with left bunion deformity and plantar fasciitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from October 13, to November 4, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008. 

The issue of service connection for a low back disability has 
been certified to the Board.  However, the RO denied service 
connection for status post hemilaminectomy L5-S1 in a 
November 2002 rating action.  The veteran was notified later 
that month and did not perfect a timely appeal.  

In January 2004, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  
In June 2004 decision, the RO denied service connection for 
chronic low back pain secondary to DDD of the lumbar spine.  
The RO reviewed the claim on a de novo basis, but the rating 
action did not make a determination as to whether the 
evidence received in connection with the application to 
reopen was new and material.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  
Therefore, the Board will determine whether the evidence 
received in conjunction with the application to reopen is new 
and material. 

The veteran has indicated in statements to the RO and in his 
testimony before the Board that he is unable to work due to 
his service connected pes planus.  The issue of a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU) is referred to the RO for 
appropriate development.  

The issue of service connection for a low back disability on 
the merits will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in November 2002.  It was held that that there was 
no evidence of inservice treatment for a low back disability.  

2.  Evidence associated with the claims file since the 
November 2002 rating decision that denied service connection 
provides a medical nexus between military service and a 
current low back disability, which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

3.  The veteran's service-connected bilateral foot disability 
was not shown to be productive of a disability picture 
reflective of marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement or severe spasm 
of the tendo Achillis on manipulation.




CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received with the application to reopen the 
claim for service connection for a low back disability 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The schedular criteria for a rating higher than 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that, for the most part, 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2007).  
Examinations have been conducted.  Notice as to what evidence 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of February 2004, 
April 2004, June 2005, June 2006, and January 2008, provided 
pertinent notice and development information.  

For an increased-compensation claim, section § 5103(a) 
outlines the requirements, that the VA must fulfill which 
includes notifying the claimant that, to substantiate a 
claim, (1) the claimant must provide (or ask the Secretary to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if under the appropriate Diagnostic Code, entitlement to 
a higher disability rating would not be satisfied by the 
claimant demonstrating the noticeable worsening (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Code(s); and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements: Nothing in the 
letters provided the veteran with notice that to substantiate 
his claim the evidence may demonstrate the effect that the 
worsening of his conditions has on his employment and daily 
life.  Further, the letters also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  He has been issued a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) which included the Diagnostic Code applicable to 
his claim.  He has been given ample opportunity to respond to 
rating decisions, SOC, and SSOCs.  He presented testimony at 
a hearing before the Board.  Further, the record reveals that 
the veteran had representation throughout the appeal.  See, 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error"). 

In regard to his application to reopen the claim for service 
connection for a low back disability, during the pendency of 
this appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006) was 
issued, which established new requirements regarding the 
Veterans Claims Assistance Act of 2000 (VCAA) notice and 
claims that had been previously denied.  In the present 
appeal, the veteran did not receive any notice as outlined in 
Kent.  However, the veteran's claim is being reopened due to 
the submission of new and material evidence, and the RO's 
failure to adequately inform the veteran is harmless error.  
In view of the holdings below, no additional notice or 
development is indicated on these matters.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, Social Security Administration (SSA) records, 
private medical reports that date between 1998 and 2006, VA 
inpatient and outpatient treatment records that date from 
2002 to 2007, and reports of VA examination that were 
conducted in June 2005 and October 2007.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to the reopening issue, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

Reopening of a claim for service connection for a low back 
disability

Service connection for a low back disability was denied in a 
November 2002 rating decision.  It was held that the evidence 
did not show that a low back disability was related to 
military service.  The veteran was notified of that decision 
and did not appeal that determination.  Thus it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability.  Since the 2002 rating action, the VA 
has received a private medical opinion that indicates that 
the veteran's lumbar spine disability is directly related to 
military service, as well as, a VA clinical note that 
indicates that lumbar spine symptoms may be exacerbated by 
his service connected bilateral foot disability.  This 
relates to an unestablished fact necessary to substantiate 
the claim, and the claim is reopened and will be considered 
on the merits.  See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.



Entitlement to a rating in excess of 30 percent for the 
bilateral foot disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Based on inservice treatment, in January 2003, the RO granted 
service connection for bilateral pes planus and assigned a 10 
percent rating effective in February 2002.  

The veteran filed his current claim in January 2004.  In a 
June 2004 rating action, the RO granted a temporary total 
rating, (for a right bunionectomy performed in November 2003) 
effective in November 2003 until February 2004, at which time 
the 10 percent rating was reinstated.  In a July 2005 rating 
action, the RO granted a 30 percent rating effective in 
February 2004.  Even though the RO increased the schedular 
rating for the veteran's disability during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran has not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Diagnostic Code 5276 provides a 50 percent rating for 
bilateral involvement, and a 30 percent rating for unilateral 
involvement, if the disorder is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating (20 percent if 
unilateral) applies if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities. 38 C.F.R. § 
4.71a.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

VA examinations were conducted in June 2005 and October 2007.  
On VA examination in June 2005, the first metatarsophalangeal 
joint plantar flexion was 15 degrees, which the examiner 
indicated was close to normal.  Dorsiflexion was 2 degrees, 
which the examiner noted was basically rigid.  Dorsiflexion 
of the left great toe was 35 degrees and plantar flexion was 
20 degrees.  There was valgus deformity of the heels of 
3 degrees with bowing in the Achilles tendon.  The examiner 
indicated that this defect could not be accommodated by any 
type of orthotic.  Reportedly, while an orthotic would help, 
it would not correct the deformity.  There was no arch while 
standing or sitting.  He had a short gait cycle with a marked 
limp.  He wore orthopedic ambulator shoes.  There was pain on 
palpation of the first metatarsophalangeal joint on the 
plantar aspect.  In reporting the diagnosis the examiner 
noted that the veteran had moderate bilateral pes planus 
deformity, left great toe bunion, bilateral metatarsalgia, 
and plantar fasciitis secondary to pes planus deformity.

VA inpatient records dated in January 2006 shows that the 
veteran sustained an injury, in which he inverted the left 
ankle.  X-ray revealed a comminuted fracture to the base of 
the left fifth metatarsal with suggestion of avulsion 
fragment at the lateral malleolus.  Open reduction and 
internal fixation was performed on the left fifth metatarsal.  
The veteran has been undergoing physical therapy.

At the October 2007 VA examination, it was noted that the 
veteran wore a plastic brace on the left foot.  He used a 
cane in the right hand and limped on his left leg.  He was 
unable to move the toes number 2 and 3 on the left foot.  
There was bruising of the lateral left foot.  There was 
bunion of the left great toe that deviated the left great toe 
13 degrees laterally.  The Achilles tendon deviated laterally 
at 20 degrees.  There was plantar fasciitis with tenderness.  
X-rays of the right foot revealed a screw within the 
metatarsal head.  Mild joint space narrowing was observed at 
multiple locations and was most evident in the first 
metacarpal phalangeal (MP) joint.  The osseus structures 
appeared otherwise intact and in satisfactory position.  On 
the left foot, there was mild joint space narrowing at 
multiple locations, most evident in the first MP joint.  
There was a deformity of the fifth metatarsal base with 2 
screws inserted.  There was mild hypertrophy of the medial 
aspect of the metatarsal head.  The examiner described the 
pes planus as severe.

The veteran reports that his symptoms include numbness of the 
plantar surface, pain, weakness, swelling, spasm, 
fatigability, lack of endurance.  He is only able to stand 
10-15 minutes at a time and is unable to walk 1/4 mile.  

As shown by the evidence outlined above, the veteran has 
significant symptoms associated with his pes planus.  The 
evidence shows that the bilateral foot disability was 
manifested by tenderness with plantar fasciitis, pain with 
weight bearing and intermittent callosities, significantly, 
however, accentuated pain with use and bunion, warrants no 
more than a 30 percent rating for bilateral involvement.  
While the VA examiners indicated that his disability was 
moderate to severe, his condition has not been described as 
pronounced.  He has marked tenderness as evidenced by his 
plantar fasciitis, but a review of the VA examination and 
outpatient reports indicates there was no objective evidence 
of marked pronation, marked inward displacement, or severe 
spasm of the tendo Achillis on manipulation.  The Board 
finds, therefore, that the criteria for a higher rating based 
on Diagnostic Code 5276 are not met.  

The Board has also considered whether the surgical scarring 
from his 2003 right bunionectomy warranted a separate 
evaluation.  The schedule of ratings provides a 10 percent 
rating for unstable, tender or painful superficial scars or 
if there is limitation of function of the part affected.  At 
the June 2005 VA examination there was noted decreased 
sensation in the scar but the veteran reported that there was 
no pain.  The October 2007 VA examination report noted that 
the veteran had painful scars that were associated with his 
non service connected left foot 5th metatarsal fracture that 
occurred in 2006.  However, the VA examiner did not describe 
the residual scarring from the 2003 right bunionectomy as 
painful.  The examiner pointed out that the scar did not 
result in any functional impairment, nor was it otherwise 
disabling.  As the scarring has not been shown to result in 
functional limitation, a compensable rating is not warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In summary, the criteria for a rating in excess of 30 percent 
are not met.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of an 
increased rating for the bilateral foot disability.


ORDER

The claim for service connection for a low back disability is 
reopened.  To this extent, the appeal is granted as to this 
issue.

An increased rating for bilateral foot disability in excess 
of 30 percent is denied.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a lumbar disability.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful in this case.

Reviewing the veteran's medical history, the service medical 
records do not show treatment for a low back disability.  An 
October 1995 post service private medical record shows that 
the veteran reported back pain with radiation into the lower 
extremities since October 1995.  The veteran also reported a 
history of a motor vehicular accident 8-9 years previously.  
Magnetic resonance imaging (MRI) revealed DDD.  He underwent 
left L4-5, L5-S1 lumbar microdiskectomy and hemilaminectomy 
at the L5-S1 level in April 1998.  

At an April 2002 VA examination, the veteran denied any 
specific traumatic injury of the spine during service; 
however, at VA examination in May 2004, he reported that he 
experienced low back pain and tightness in the buttocks area 
during service.  

In March 2004 and March 2005 statements, a private examiner 
indicated that the veteran's lumbar disability should be 
service connected.  It is not clear from his opinion whether 
the physician took into consideration the post service 
traumatic event involving the motor vehicle accident or the 
lack of any inservice injury.  

A VA examiner in June 2005 concluded that the lumbar 
disability was less likely than not related to his pes 
planus.  The examiner added that the lumbar spine disability 
was aggravated by military service after 2002 to 2003.  
However, the records do not show that the veteran had 
military service in 2002 or 2003.  

The record also contains an April 2006 VA clinical note in 
which the podiatrist reported that the veteran had continued 
low back pain which was likely exacerbated by his flatfeet, 
recent left foot surgery, and prior back surgeries.  

In an August 2005 statement the veteran's representative 
requested additional medical opinion.  The Board agrees that 
further examination and opinion is needed.

The record does not contain any medical records related to 
his 1980's motor vehicular accident.  A review of these 
records would be beneficial in the adjudication of the case.  

The case is REMANDED to the RO/AMC for the following 
developments:

1.  The RO/AMC should make arrangements 
for all treatment records of all lumbar 
spine pathology to be gathered for review 
prior to entry of the opinion below.  
These records should include any medical 
reports of the reported automobile 
accident that occurred in the mid-1980s.  
If records are identified that can not be 
obtained, attempts made to obtain the 
records should be documented in the 
claims folder.  

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his low back 
disability.  The claims folder should be 
made available to a VA examiner for 
review.  The examiner should provide 
opinion as to whether the veteran's low 
back disorder is at least as likely as 
not related to his military service (that 
is, a probability of 50 percent or 
better).  The examiner should comment on 
the lack of inservice injury, as well as, 
the veteran's reported motor vehicle 
accident.  Or whether any currently 
diagnosed low back disability is caused 
or aggravated by the veteran's service 
connected pes planus disability?  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
(By aggravated it is meant is the low 
back disability made permanently worse 
due to the pes planus-as opposed to an 
acute exacerbation or normal progress of 
a disorder.)  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.       

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


